Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: charging device in claim 13 and lane charging management device in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Accordingly, the charging management system is interpreted as server with a database. In the specification paragraph 6, “A lane charging management device receives real time data and generates a lane charging command for a charging device associated with the road segment in response to the real time data” which is performed by the charging management system, therefore lane charging management device interpreted as the charging management system. In Fig. 3, 6-7 of drawings, charging device is shown as wireless charging device, therefore charging device interpreted as the wireless charging device.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis-Step 1 
Claims 1 are directed to a method for implementing roadway charging for a vehicle roadway (i.e., a process ). Therefore, claims 1-12 are within at least one of the four statutory categories. 
101 Analysis-Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for reminder of the 101 rejection. Claim 1 recites:
A method for implementing roadway charging for a vehicle roadway comprising:
determining a geographic position of a mobile device;
receiving a charging status from an external device, wherein the charging status describes one or more charging stations for a lane of the vehicle roadway, the lane associated with the geographic position of the mobile device; and
generating a command for the mobile device based on the charging status.
The examiner submits that the foregoing bolded limitation(s) constitute a "mental process" and/or “certain methods of organizing human activity” because under its broadest reasonable interpretation, the claim covers performance of the limitation by a user or in the human mind. For example, “determining a geographic position of a mobile device” in the context of this claim encompasses the user mentally determining the location. Accordingly, the claim recites at least one abstract idea.
101 Analysis-Step 2A, Prong II
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim as a whole, integrates the abstract into a partial application. As noted in the 2019 PEG, it must be determined whether there are any additional elements recited in the claim beyond the judicial exception(s), and whether those additional elements integrate the exception into a practical application of the exception.
	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A method for implementing roadway charging for a vehicle roadway comprising:
determining a geographic position of a mobile device;
receiving a charging status from an external device, wherein the charging status describes one or more charging stations for a lane of the vehicle roadway, the lane associated with the geographic position of the mobile device; and
generating a command for the mobile device based on the charging status.
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
	Regarding the additional limitations of “receiving a charging status from an external device, wherein the charging status describes one or more charging stations for a lane of the vehicle roadway, the lane associated with the geographic position of the mobile device”, the examiner submits that these limitations are mere data gathering in conjunction with a law of nature or abstract idea (MPEP § 2106.05). In particular, “receiving a charging status” indicate pre-solution activity such that it amounts no more than a step of gathering data for use in a claimed process.
	Furthermore, regarding the additional limitation of “generating a command for the mobile device based on the charging status”, the examiner submits that these limitations are mere data outputting in conjunction with a law of nature or abstract idea (MPEP § 2106.05). In particular, “generating a command” indicate pre-solution activity such that it amounts no more than a step of outputting data for use in a claimed process. The examiner note that command is merely generated rather than transmitted, received, or executed.
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add no thing that is nor already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2 106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	101 Analysis-Step 2B
Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “receiving a charging status from an external device, wherein the charging status describes one or more charging stations for a lane of the vehicle roadway, the lane associated with the geographic position of the mobile device”, the examiner submits that these limitations are mere data gathering in conjunction with a law of nature or abstract idea (MPEP § 2106.05). In particular, “receiving a charging status” indicate pre-solution activity such merely adds a step of gathering data to the at least one abstract idea as previously discussed.
Furthermore, regarding the additional limitation of “generating a command for the mobile device based on the charging status”, the examiner submits that the limitation merely adds insignificant extra-solution activity to the at least one abstract idea as previously discussed.
Hence the claim is not patent eligible. 
Therefore, claim(s) 1 is/are ineligible under 35 U.S.C. 101.

Dependent claim 2-12 has been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination. Dependent claim 2-12, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 because the claim merely elaborates on the previously established abstract idea, as analyzed above. The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.

Regarding Claim 2, the claim recites “detecting data from position circuity for the geographic position of the mobile device” which further narrowing the abstract idea and fail to integrate the abstract idea into a practical application.

Regarding Claim 3, the claim recites further narrowing limitation on the “charging status” which is merely insignificant extra solution activity and fail to integrate the abstract idea into a practical application.

Regarding Claim 4, the claim recites further narrowing limitation on the “charging status” which is merely insignificant extra solution activity and fail to integrate the abstract idea into a practical application.

Regarding Claim 5, the claim recites further narrowing limitation on the “command” which is merely insignificant extra solution activity and fail to integrate the abstract idea into a practical application.

Regarding Claim 6, the claim recites further narrowing limitation on the “command” which is merely insignificant extra solution activity and fail to integrate the abstract idea into a practical application.

Regarding Claim 7, the claim recites further narrowing limitation on the “command” which is merely insignificant extra solution activity and fail to integrate the abstract idea into a practical application.

Regarding Claim 8, the claim recites further narrowing limitation on the “command” which is merely insignificant extra solution activity and fail to integrate the abstract idea into a practical application.

Regarding Claim 9, the claim recites further narrowing limitation on the “generating a report” and “sending the report” which is merely insignificant extra solution activity and fail to integrate the abstract idea into a practical application.

Regarding Claim 10, the claim recites further narrowing limitation on the “command” which is merely insignificant extra solution activity and fail to integrate the abstract idea into a practical application.

Regarding Claim 11, the claim recites further narrowing limitation on the “status of the vehicle” which is merely insignificant extra solution activity and fail to integrate the abstract idea into a practical application.

Regarding Claim 13, the claim recites further narrowing limitation on the “status of the vehicle” which is merely insignificant extra solution activity and fail to integrate the abstract idea into a practical application.

Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis-Step 1 
Claims 16 are directed to A method for implementing lane charging for a roadway (i.e., a process ). Therefore, claims 1-12 are within at least one of the four statutory categories. 
101 Analysis-Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 16 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for reminder of the 101 rejection. Claim 1 recites:
A method for implementing lane charging for a roadway, the method comprising:
identifying at least one lane for the roadway;
determining a charging status for one or more charging stations for the at least one lane of the roadway; and
generating a speed command for the at least one lane of the roadway.
The examiner submits that the foregoing bolded limitation(s) constitute a "mental process" and/or “certain methods of organizing human activity” because under its broadest reasonable interpretation, the claim covers performance of the limitation by a user or in the human mind. For example, “identifying at least one lane for the roadway” in the context of this claim encompasses the user mentally determining the location. Furthermore, “determining a charging status for one or more charging stations for the at least one lane of the roadway” in the context of this claim encompasses the user mentally determining if charging station is open. Accordingly, the claim recites at least one abstract idea.
101 Analysis-Step 2A, Prong II
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim as a whole, integrates the abstract into a partial application. As noted in the 2019 PEG, it must be determined whether there are any additional elements recited in the claim beyond the judicial exception(s), and whether those additional elements integrate the exception into a practical application of the exception.
	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A method for implementing lane charging for a roadway, the method comprising:
identifying at least one lane for the roadway;
determining a charging status for one or more charging stations for the at least one lane of the roadway; and
generating a speed command for the at least one lane of the roadway.
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
	Regarding the additional limitation of “generating a speed command for the at least one lane of the roadway”, the examiner submits that these limitations are mere data outputting in conjunction with a law of nature or abstract idea (MPEP § 2106.05). In particular, “generating a command” indicate pre-solution activity such that it amounts no more than a step of outputting data for use in a claimed process. The examiner note that command is merely generated rather than transmitted, received, or executed.
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add no thing that is nor already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2 106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	101 Analysis-Step 2B
Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of  “generating a speed command for the at least one lane of the roadway”, the examiner submits that the limitation merely adds insignificant extra-solution activity to the at least one abstract idea as previously discussed.
Hence the claim is not patent eligible. 
Therefore, claim(s) 16 is/are ineligible under 35 U.S.C. 101.

Dependent claim 17-20 has been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination. Dependent claim 17-20, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 because the claim merely elaborates on the previously established abstract idea, as analyzed above. The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.

Regarding Claim 17, the claim recites “the charging status” which further narrowing the abstract idea and fail to integrate the abstract idea into a practical application.

Regarding Claim 18, the claim recites “the charging status” which further narrowing the abstract idea and fail to integrate the abstract idea into a practical application.

Regarding Claim 19, the claim recites further narrowing limitation on the “the speed command” which is merely insignificant extra solution activity and fail to integrate the abstract idea into a practical application.

Regarding Claim 20, the claim recites further narrowing limitation on the “the speed command” which is merely insignificant extra solution activity and fail to integrate the abstract idea into a practical application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-10, 16-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kai ( US20150324798A1).

	Regarding claim 1, Kai teaches A method for implementing roadway charging for a vehicle roadway comprising: 
	determining a geographic position of a mobile device (Kai: Para 328 “The control unit 3470 uses a global positioning system (GPS) to obtain the current location information (step S3402)”); 
	receiving a charging status from an external device (Kai: Para 332 “the navigation server 3000 searches for travel routes on the basis of the current location information and the destination information, which are included in the received request signal, and transmits, to the electric vehicle 3400, information about power supply apparatuses that exist on found travel routes (step S3407)”), wherein the charging status describes one or more charging stations for a lane of the vehicle roadway, the lane associated with the geographic position of the mobile device (Kai: Para 318 “The control unit 3030 controls the individual units in the navigation server 3000. When the control unit 3030 receives a request signal for requesting power-supply-apparatus information from the electric vehicle 3400 via the communication unit 3010, the control unit 3030 obtains the current location information and the destination information of the electric vehicle 3400 which are included in the request signal. The control unit 3030 then searches for a plurality of routes that connect from a location indicated by the current location information to a location indicated by the destination information. When there are power supply apparatuses on found routes, the control unit 3030 compiles the power-supply-apparatus information about the power supply apparatuses and causes the communication unit 3010 to transmit the power-supply-apparatus information to the electric vehicle 3400. The power-supply-apparatus information includes information about at least the position information, the charging efficiencies, and the charging costs of the power supply apparatuses on the found routes”; i.e. The power-supply-apparatus information (charging status) indicate power supply apparatuses found between a location indicated by the current location information to a location indicated by the destination information (the lane associated with the geographic position of the mobile device) ); and 
generating a command for the mobile device based on the charging status (Kai: Para 333 “Upon receiving the information about the power supply apparatuses, the electric vehicle 3400 re-searches for routes that connect from the current location to the destination via any (one or more) of the power supply apparatuses (step S3408)”; Para 334 “The control unit 3470 causes information about found routes to be displayed on the display unit 3420. In this case, information about a charging cost when each route is used and information about the charging efficiency are also displayed (step S3409)”; Para 336 “A user input for selecting one of the displayed routes is received, and a travel route is determined (step S3410)”).

Regarding claim 2, Kai teaches The method of claim 1, further comprising: detecting data from position circuity for the geographic position of the mobile device (Kai: Para 328 “The control unit 3470 uses a global positioning system (GPS) to obtain the current location information (step S3402)”).

Regarding claim 3, Kai teaches The method of claim 1, wherein the charging status includes an operation state of a charging station associated with the geographic position of the mobile device(Kai: Fig. 33; Para 318 “When there are power supply apparatuses on found routes, the control unit 3030 compiles the power-supply-apparatus information about the power supply apparatuses and causes the communication unit 3010 to transmit the power-supply-apparatus information to the electric vehicle 3400. The power-supply-apparatus information includes information about at least the position information, the charging efficiencies, and the charging costs of the power supply apparatuses on the found routes”; Para 321 “As illustrated in FIG. 33, navigation information 3300 is information in which power-supply-apparatus IDs 3301, charging efficiencies 3302, charging costs 3303, and position information 3304 are associated with each other”; Para 323 “Each charging efficiency 3302 is a value indicating an average charging efficiency when the corresponding power supply apparatus is used. The charging efficiency 3302 is obtained by charging an electric vehicle by using the power supply coil of the power supply apparatus and determining an average value of values resulting from measuring the charging efficiency a plurality of times, and the average value is pre-stored”; i.e. Fig. 33 display the location of the charging station along with the charging efficiency indicating the operation state of a charging station).

Regarding claim 4, Kai teaches The method of claim 1, wherein the charging status includes a location of a charging station (Kai: Para 318 “The control unit 3030 controls the individual units in the navigation server 3000. When the control unit 3030 receives a request signal for requesting power-supply-apparatus information from the electric vehicle 3400 via the communication unit 3010, the control unit 3030 obtains the current location information and the destination information of the electric vehicle 3400 which are included in the request signal. The control unit 3030 then searches for a plurality of routes that connect from a location indicated by the current location information to a location indicated by the destination information. When there are power supply apparatuses on found routes, the control unit 3030 compiles the power-supply-apparatus information about the power supply apparatuses and causes the communication unit 3010 to transmit the power-supply-apparatus information to the electric vehicle 3400. The power-supply-apparatus information includes information about at least the position information, the charging efficiencies, and the charging costs of the power supply apparatuses on the found routes”).

Regarding claim 5, Kai teaches The method of claim 1, wherein the command for the mobile device is a routing command for the mobile device (Kai: Para 333 “Upon receiving the information about the power supply apparatuses, the electric vehicle 3400 re-searches for routes that connect from the current location to the destination via any (one or more) of the power supply apparatuses (step S3408)”).

Regarding claim 6, Kai teaches The method of claim 5, further comprising: receiving an input for selection of a route including the routing command (Kai: Para 333 “Upon receiving the information about the power supply apparatuses, the electric vehicle 3400 re-searches for routes that connect from the current location to the destination via any (one or more) of the power supply apparatuses (step S3408)”; Para 334 “The control unit 3470 causes information about found routes to be displayed on the display unit 3420. In this case, information about a charging cost when each route is used and information about the charging efficiency are also displayed (step S3409)”; Para 336 “A user input for selecting one of the displayed routes is received, and a travel route is determined (step S3410)”), the input specifying a shortest route, a fastest route, a greenest route, or a most economical route (Kai: Fig. 35; i.e. time priority, cost priority, and efficiency priority encompasses the type of different routes).

	Regarding claim 9, Kai teaches The method of claim 1, further comprising: 
	generating a report including the command and a status for the vehicle(Kai: Fig. 9; Para 224 “The power control unit 440 in the electric vehicle 400 then measures the amount of power accumulated from the start of the charging until the end of the charging (step S1704)”; Para 225 “When the charging is finished, the control unit 470 in the electric vehicle 400 receives the measured amount of accumulated power from the power control unit 440 and transmits information of the amount of accumulated power, together with a digital signature of the electric vehicle 400, to the power supply apparatus 200 (step S1705)”; i.e. the command is encompassed by the charging of the vehicle while the status for the vehicle is encompasses by the amount of accumulated power in the vehicle); and 
sending the report to a charge management device for a roadway (Kai: Para 225 “When the charging is finished, the control unit 470 in the electric vehicle 400 receives the measured amount of accumulated power from the power control unit 440 and transmits information of the amount of accumulated power, together with a digital signature of the electric vehicle 400, to the power supply apparatus 200 (step S1705)”).

Regarding claim 10, Kai teaches The method of claim 1, wherein the command is selected based on a status of the vehicle (Kai: Para 193 “the power supply system stops power supply when it is determined that inefficient charging is performed, in order that the user of an electric vehicle does not feel unfairness due to billing based on the inefficient charging”; Para 199 “The control unit 470 compares the determined charging efficiency with a lowest charging efficiency. If the determined charging efficiency is lower than the lowest charging efficiency, the control unit 470 transmits, to the power supply apparatus 200, a power-supply stopping request for requesting stopping of the power supply (step S1405)”; i.e. the command is encompassed by the activation/deactivation of charging system which is determined by status of the vehicle (charging efficiency)).

	Regarding claim 16, Kai teaches A method for implementing lane charging for a roadway, the method comprising: 
	identifying at least one lane for the roadway (Kai: Fig. 29 Estimated Optimum Position; Para 251 “The sensor 2010 reads the line marker applied to the roadway. The sensor 2010 sends, to the control unit 2070, information of the position of the read line marker relative to the electric vehicle 2000”; Para 253 “the control unit 2070 determines an appropriate travel position of the electric vehicle 2000 on the basis of relative-position information sent from the sensor 2010. The control unit 2070 generates guidance information for navigation to the determined travel position and causes the guidance information to be displayed on the display unit 2020.”; i.e. appropriate travel position encompassed one lane for the roadway); 
	determining a charging status for one or more charging stations for the at least one lane of the roadway (Kai: Para 317 “The navigation DB 3020 holds information about the places where power supply apparatuses are installed in the power supply system, the charging efficiencies of the power supply apparatuses, and so on”; Para 323 “Each charging efficiency 3302 is a value indicating an average charging efficiency when the corresponding power supply apparatus is used. The charging efficiency 3302 is obtained by charging an electric vehicle by using the power supply coil of the power supply apparatus and determining an average value of values resulting from measuring the charging efficiency a plurality of times, and the average value is pre-stored”; i.e. the charging efficiencies of the power supply apparatuses encompasses charging status for one or more charging stations”) ; and 
generating a speed command for the at least one lane of the roadway (Kai: Fig. 29 Speed; Para 254 “The control unit 2070 also obtains travel-speed information of the electric vehicle 2000 from the vehicle driving unit 450 and determines whether or not a speed indicated by the travel-speed information is an optimum speed for power supply. It is assumed that the optimum speed for power supply is a speed at which the power supply efficiency was determined to be high through advance simulation and is recorded in the storage unit 460. When the travel speed is lower than the optimum speed, the control unit 2070 generates guidance information for increasing the speed and causes the guidance information to be displayed on the display unit 2020”).

Regarding claim 17, Kai teaches The method of claim 16, wherein the charging status is a charging speed(Kai: Fig. 33; Para 321 “As illustrated in FIG. 33, navigation information 3300 is information in which power-supply-apparatus IDs 3301, charging efficiencies 3302, charging costs 3303, and position information 3304 are associated with each other”) determined by adjustment of an amount of power to the one or more charging stations (Kai: Fig. 9; Para 197 “The power control unit 440 then measures the amount of power accumulated for a certain period time (step S1403). In this case, for example, the power control unit 440 measures the amount of power accumulated for 10 seconds from when the charging is started. The power control unit 440 reports the measured amount of accumulated power to the control unit 470”; Para 198 “The control unit 470 determines a charging efficiency on the basis of the reported amount of accumulated power and information of a rated amount of power supplied (step S1404). The information of the rated amount of power supplied is information pre-stored in the storage unit 460 or information transmitted from a power supply apparatus and indicates the amount of power supplied per unit time during power supply”).

Regarding claim 18, Kai teaches The method of claim 16, wherein the charging status is associated with vehicle speed(Kai: Para 254 “The control unit 2070 also obtains travel-speed information of the electric vehicle 2000 from the vehicle driving unit 450 and determines whether or not a speed indicated by the travel-speed information is an optimum speed for power supply. It is assumed that the optimum speed for power supply is a speed at which the power supply efficiency was determined to be high through advance simulation and is recorded in the storage unit 460”; i.e. charging efficiency (charging status) is high when vehicle is operating at optimum speed).

Regarding claim 19, Kai teaches The method of claim 16, wherein the speed command instructs a variable speed sign for the at least one lane of the roadway (Kai: Fig. 29 100 km/h; Para 254 “When the travel speed is lower than the optimum speed, the control unit 2070 generates guidance information for increasing the speed and causes the guidance information to be displayed on the display unit 2020. When the travel speed is higher than the optimum speed, the control unit 2070 generates guidance information for reducing the speed and causes the guidance information to be displayed on the display unit 2020”).

Regarding claim 20, Kai teaches The method of claim 16, further comprising: selecting, in response to the charging status, a speed for the speed command corresponding to a variable speed sign (Kai: Fig. 29 80 km/h; Para 254 “The control unit 2070 also obtains travel-speed information of the electric vehicle 2000 from the vehicle driving unit 450 and determines whether or not a speed indicated by the travel-speed information is an optimum speed for power supply. It is assumed that the optimum speed for power supply is a speed at which the power supply efficiency was determined to be high through advance simulation and is recorded in the storage unit 460. When the travel speed is lower than the optimum speed, the control unit 2070 generates guidance information for increasing the speed and causes the guidance information to be displayed on the display unit 2020. When the travel speed is higher than the optimum speed, the control unit 2070 generates guidance information for reducing the speed and causes the guidance information to be displayed on the display unit 2020”; Para 305 “As illustrated in FIG. 29, since the electric vehicle 2000 is traveling at the left side of the position where the power supply coil is installed, guidance information for instructing the driver to move to the right is displayed. At the same time, guidance information for instructing the driver to increase the speed to 80 km/h, which is an ideal speed for power supply, is displayed”; Para 306 “Thus, the electric vehicle 2000 detects whether or not it is traveling at an optimum travel position and at an optimum travel speed, and an optimum traveling method is presented based on the result of the detection, thereby making it possible to improve the power supply efficiency”; i.e. the speed of 80 km/h is selected in order to improve the power supply efficiency (charging status)) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-8, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai (US20150324798A1) further in view of Ricci (US20170136890A1).

In regards to claim 7, Kai teaches The method of claim 1.
Yet Kai do not teach the command for the mobile device is a charging command for the mobile device.
However, in the same field of endeavor, Ricci teaches the command for the mobile device is a charging command for the mobile device (Ricci: Para 38 “determining, by a microprocessor, if an optical charging station is available for charging of a receiving vehicle; requesting, by the microprocessor, transmission of an optical signal from the optical charging station to a receiver of the receiving vehicle; orienting, by the microprocessor, the receiver to receive the optical signal; transmitting, by the optical station, the optical signal to the receiver; and receiving, by the receiver, the transmitted optical signal, the receiver in electrical communication with a receiving vehicle electrical storage unit; wherein the received optical signal enables charging of the receiving vehicle electrical storage unit”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of Kai with the feature of the command for the mobile device is a charging command for the mobile device disclosed by Ricci. One would be motivated to do so for the benefit of “systems and methods to provide charging through induction” (Ricci: Para 36).

In regards to claim 8, the combination of Kai and Ricci teaches the method of claim 7, and Ricci further teaches the charging command is an instruction of whether to activate or deactivate a battery charging system of the vehicle (Ricci: Para 38 “determining, by a microprocessor, if an optical charging station is available for charging of a receiving vehicle; requesting, by the microprocessor, transmission of an optical signal from the optical charging station to a receiver of the receiving vehicle; orienting, by the microprocessor, the receiver to receive the optical signal; transmitting, by the optical station, the optical signal to the receiver; and receiving, by the receiver, the transmitted optical signal, the receiver in electrical communication with a receiving vehicle electrical storage unit; wherein the received optical signal enables charging of the receiving vehicle electrical storage unit”).

	In regards to claim 13, Kai teaches A system for implementing lane charging for a roadway, the system comprising: 
	a charging device integrated with a road surface (Kai: Fig. 20 Element 2001; Para 224 “As illustrated in FIG. 20, in the power supply system, an electric vehicle 2000 receives power supplied by traveling on a roadway in which a power supply coil 2001 is embedded”); 
	a geographic database including data indicative of a plurality of road segments in a geographic region, including a road segment associated with the road surface of the charging device (Kai: Fig. 32 Element 3020; Fig. 33; Para 317 “The navigation DB 3020 holds information about the places where power supply apparatuses are installed in the power supply system, the charging efficiencies of the power supply apparatuses, and so on”; Para 321 “As illustrated in FIG. 33, navigation information 3300 is information in which power-supply-apparatus IDs 3301, charging efficiencies 3302, charging costs 3303, and position information 3304 are associated with each other”); and 
a lane charging management device (Kai: Para 75 “a management server that controls a power supply apparatus installed for a roadway and manages power supply performed on an electric vehicle that travels on the roadway”)
Yet Kai do not teach a lane charging management device configured to receive real time data for at least one of the road segments in the geographic region and generate a command for one or more vehicles based on real time data for availability or rates of power on one or more electric grids.
However, in the same field of endeavor, Ricci teaches a lane charging management device  (Ricci: Para 52 “FIG. 3 is a diagram of an embodiment of a data structure 300 for storing information about a vehicle 100 in an environment. The data structure may be stored in vehicle database 210. Generally, data structure 300 identifies operational data associated with charging types 310A. The data structures 300 may be accessible by a vehicle controller. The data contained in data structure 300 enables, among other things, for the vehicle 100 to receive a charge from a given charging type”) configured to receive real time data for at least one of the road segments in the geographic region (Ricci: Fig. 3 Element 310E; Para 54 “Charging status 310E indicates whether a charging type 310A is available for charging (i.e. is “up”) or is unavailable for charging (i.e. is “down”)”; Para 55” driver 210 interacts with instrument panel 400 to query database 210 so as to locate available charging options and to consider or weigh associated terms and conditions of the charging options. Once a charging option is selected, driver 210 may engage or operate a manual control device (e.g., a joystick) to position a vehicle charging receiver panel so as to receive a charge”; i.e. real time data for at least one of the road segments encompassed by charging status )and generate a command for one or more vehicles based on real time data for availability (Ricci: Para 38 “determining, by a microprocessor, if an optical charging station is available for charging of a receiving vehicle; requesting, by the microprocessor, transmission of an optical signal from the optical charging station to a receiver of the receiving vehicle; orienting, by the microprocessor, the receiver to receive the optical signal; transmitting, by the optical station, the optical signal to the receiver; and receiving, by the receiver, the transmitted optical signal, the receiver in electrical communication with a receiving vehicle electrical storage unit; wherein the received optical signal enables charging of the receiving vehicle electrical storage unit”) or rates of power on one or more electric grids.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of Kai with the feature of a lane charging management device configured to receive real time data for at least one of the road segments in the geographic region and generate a command for one or more vehicles based on real time data for availability disclosed by Ricci. One would be motivated to do so for the benefit of “systems and methods to provide charging through induction” (Ricci: Para 36).

In regards to claim 14, the combination of Kai and Ricci teaches The system of claim 13, and Kai further teaches the command for the one or more vehicles includes a route to a selected electric grid (Kai: Para 333 “Upon receiving the information about the power supply apparatuses, the electric vehicle 3400 re-searches for routes that connect from the current location to the destination via any (one or more) of the power supply apparatuses (step S3408)”).

Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai (US20150324798A1) further in view of Yoshida (US20130035823A1).

In regards to claim 11, Kai teaches The method of claim 10.
Yet Kai do not teach the status of the vehicle includes a size of a load of the vehicle, a classification of the vehicle, a hazmat status of vehicle, a battery capacity of the vehicle, or a height of the vehicle.
However, in the same field of endeavor, Yoshida teaches the status of the vehicle includes a size of a load of the vehicle, a classification of the vehicle, a hazmat status of vehicle, a battery capacity of the vehicle, or a height of the vehicle (Yoshida: Para 84 “As shown in FIGS. 10A and 10B, data recorded in the charge-requesting vehicle database and discharge-requesting vehicle database includes, for example, a vehicle ID set for each vehicle 11, positional information indicative of the present location and traveling direction of each vehicle 11, a destination point (or a route to the destination point), a requested charge amount or a requested discharge amount, a charge-demanding area or a discharge-demanding area, a charge discharge function class (performance), a present battery capacity, user characteristics indicative of reliability calculated from the result of inter-vehicle electric power transmission reception, a vehicle type, a size, performance of safety functions such as a collision prevention device function and an adaptive cruise control function, a vehicle-specific traveling loss limit setting for inter-vehicle charge discharge, and a traveling style for inter-vehicle charge discharge (front, rear, or midway)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of Kai with the feature of the status of the vehicle includes a size of a load of the vehicle, a classification of the vehicle,  or a battery capacity of the vehicle disclosed by Yoshida. One would be motivated to do so for the benefit of “transmit or receive electric power without significantly deviating from a proper route.” (Yoshida: Para 9).

In regards to claim 12, the combination of Kai and Yoshida teaches the method of claim 10, and Yoshida further teaches the status of the vehicle includes a capacity to carry energy from a first electric grid to a second electric grid or to temporarily store energy for a time period (Yoshida: Fig. 8 & 20; Para 79 “the vehicle-mounted battery 22 stores adequate electric power in excess of the minimum allowable voltage value, the amount of charge in the vehicle-mounted battery 22 is more than adequate. Therefore, when the vehicle subsequently travels near point 6, a wireless electric power transmission reception operation can be performed relative to an external infrastructure to transmit (discharge) the electric power from the vehicle to the external infrastructure”; Para 84 “As shown in FIGS. 10A and 10B, data recorded in the charge-requesting vehicle database and discharge-requesting vehicle database includes, for example, a vehicle ID set for each vehicle 11, positional information indicative of the present location and traveling direction of each vehicle 11, a destination point (or a route to the destination point), a requested charge amount or a requested discharge amount, a charge-demanding area or a discharge-demanding area, a charge discharge function class (performance), a present battery capacity, user characteristics indicative of reliability calculated from the result of inter-vehicle electric power transmission reception, a vehicle type, a size, performance of safety functions such as a collision prevention device function and an adaptive cruise control function, a vehicle-specific traveling loss limit setting for inter-vehicle charge discharge, and a traveling style for inter-vehicle charge discharge (front, rear, or midway)”; i.e. the vehicle can charge at discharge-demanding area (a first electric grid) and discharge at charge-demanding area (a second electric grid) while carrying the energy in the vehicle).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai (US20150324798A1) in view of Ricci (US20170136890A1) further in view of Yoshida (US20130035823A1).

In regards to claim 15, the combination of Kai and Ricci teaches The system of claim 13.
Yet the combination of Kai and Ricci do not teach the command instructs the one or more vehicles to carry energy from a first electric grid to a second electric grid.
However, in the same field of endeavor, Yoshida teaches the command instructs the one or more vehicles to carry energy from a first electric grid to a second electric grid(Yoshida: Para 79 “FIG. 8 shows, as an example, an energy balance curve that is obtained when an inter-vehicle electric power transmission reception operation is performed to charge the vehicle-mounted battery 22 at a location near point 1 and at a location near point 5. As is obvious from the energy balance curve shown in FIG. 8, performing the inter-vehicle electric power transmission reception operation at locations near points 1 and 5 makes it possible to prevent the amount of charge in the vehicle-mounted battery 22 from decreasing below the minimum allowable voltage value in the section between points 1 and 2 and in the section between points 5 and 6. Further, in this case, as the vehicle-mounted battery 22 stores adequate electric power in excess of the minimum allowable voltage value, the amount of charge in the vehicle-mounted battery 22 is more than adequate. Therefore, when the vehicle subsequently travels near point 6, a wireless electric power transmission reception operation can be performed relative to an external infrastructure to transmit (discharge) the electric power from the vehicle to the external infrastructure”) or to temporarily store energy for a time period. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of the combination of Kai and Ricci with the feature of the command instructs the one or more vehicles to carry energy from a first electric grid to a second electric grid disclosed by Yoshida. One would be motivated to do so for the benefit of “transmit or receive electric power without significantly deviating from a proper route.” (Yoshida: Para 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668